  Case 1:19-cv-01108-MN Document 36 Filed 02/18/20 Page 1 of 2 PageID #: 273


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 ROTHSCHILD DIGITAL                                   )
 CONFIRMATION, LLC,                                   )
                                                      )
                 Plaintiff,                           )   C.A. No. 19-1108-MN
                                                      )   (Consolidated)
         v.                                           )
                                                      )   JURY TRIAL DEMANDED
 ACUMATICA, INC.                                      )
                                                      )
                 Defendant.                           )

    STIPULATION AND [PROPOSED] ORDER STAYING ALL DEADLINES WITH
                 RESPECT TO REPLICON SOFTWARE, INC.

       WHEREAS, Plaintiff Rothschild Digital Confirmation, LLC and Defendant Replicon

Software, Inc. (together, "the parties") have reached an agreement in principle for

the resolution of this action; and

       WHEREAS, the parties require additional time to finalize the terms of a written

settlement agreement;

       WHEREAS, the parties have conferred and agreed that a temporary stay of this action

under the circumstances is in the best interest of all parties and promotes judicial economy;

       NOW THEREFORE, it is hereby stipulated and agreed, subject to and upon the approval

of the Court, that all deadlines in this case shall be stayed for an additional thirty (30) days from

the date of the Court's order, while the parties finalize the terms of their agreement to settle this

matter. At or before the conclusion of the thirty (30) day period, the parties will either file a

stipulation of dismissal or inform the Court of the status of possible resolution.
Case 1:19-cv-01108-MN Document 36 Filed 02/18/20 Page 2 of 2 PageID #: 274


                                                Respectfully submitted,
STAMOULIS & WEINBLATT LLC                       POTTER ANDERSON & CORROON LLP

By: /s/ Stamatios Stamoulis                     By: /s/ Stephanie E. O’Byrne
    Stamatios Stamoulis (#4606)                     David E. Moore (#3983)
    Richard C. Weinblatt (#5080)                    Bindu A. Palapura (#5370)
    800 N. West Street, Third Floor                 Stephanie E. O’Byrne (#4446)
    Wilmington, DE 19801                            Tracey E. Timlin (#6469)
    Tel: (302) 999-1540                             Hercules Plaza, 6th Floor
    stamoulis@swdelaw.com                           1313 N. Market Street
    weinblatt@swdelaw.com                           Wilmington, DE 19801
                                                    Tel: (302) 984-6000
Attorney for Plaintiff Rothschild Digital           dmoore@potteranderson.com
Confirmation, LLC                                   bpalapura@potteranderson.com
                                                    sobyrne@potteranderson.com
                                                    ttimlin@potteranderson.com
Dated: February 18, 2020
6564258 / 49554                                 Attorneys for Defendant Replicon Software, Inc.



       IT IS SO ORDERED, this __________ day of ________________ 2020.



                                                 _____________________________
                                                             U.S.D.J.




                                            2
